Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered. 
This action is in response to the papers filed on May 6, 2021.  Applicants' arguments and amendments to the claims filed April 7, 2021 have been entered.  Claims 1-5, 14, 15, 20, and 23-25 have been amended, no claims have been cancelled, and no claims have been newly added.  Claims 1-29 are pending.  Claims 7, 19-24, and 28-29 stand withdrawn as directed towards the non-elected species or non-elected invention.  Claims 1-6, 8-18, and 25-27 are under instant consideration.

Rejoinder-Election/Restrictions
Claims1-6, 8-18, and 25-27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7, 19-24, and 28-29, directed to the process of using an allowable product or further limiting an allowable product, previously 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 1, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Rejections - 35 USC § 103

Claims 1-6, 8-18, and 25-27 were rejected in the previous Office Action mailed January 8, 2021 and April 21, 2021, under 35 U.S.C. 103 as being unpatentable over the combination of Quadir (Pub. No.: US 2009/0169502; Pub. Date: Jul. 2, 2009) and Niessner et al. (Pub. No.: WO 1998/014164; Pub. Date: Apr. 9, 1998).  Applicants have amended base claim 1 to include a specific structure wherein oxazoline is functionalized by a vinyl group at the R5 group.  The prior art of record does not teach or suggest such monomers that form the oxazoline polymer having the instantly claimed R5 structure or resulting connectivity.   Accordingly, the rejection is hereby withdrawn. 

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:  At the time of filing it would not have been obvious to produce a composition for treatment of keratinous fibers comprising: at least one oxazoline functionalized polymer; and at least one polyamine compound wherein the at least one oxazoline functionalized polymer Is formed by polymerizing monomers having an oxazoline-type functional group of the following formula (I):

    PNG
    media_image1.png
    240
    250
    media_image1.png
    Greyscale

wherein in formula (I) R\ R2, R3, and R4 represent independently of each other, hydrogen, a halogen, an alkyl, an aryl, alkoxvalkvl, or alkoxvarvl: and R5 is an organic group bearing a radical polymerizable vinyl bond.
The closest prior art is Quadir (Pub. No.: US 2009/0169502; Pub. Date: Jul. 2, 2009).  Quadir discloses a composition to treat keratinous substrates comprising at least one polyamide (abstract), wherein the polyamide comprises a functionalized oxazoline polymer [0017] and a polyvinyl amine [0019].  

The instant invention is the first composition for treatment of keratinous fibers comprising: at least one oxazoline functionalized polymer; and at least one polyamine compound wherein the at least one oxazoline functionalized polymer Is formed by polymerizing monomers having an oxazoline-type functional group of the following formula (I):

    PNG
    media_image1.png
    240
    250
    media_image1.png
    Greyscale

wherein in formula (I) R\ R2, R3, and R4 represent independently of each other, hydrogen, a halogen, an alkyl, an aryl, alkoxvalkvl, or alkoxvarvl: and R5 is an organic group bearing a radical polymerizable vinyl bond.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-29 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617